DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 13, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub 2011/0213251 –previously cited) in view of Freeman et al (US Pub 2005/0068221 –previously cited) and Dolazza et al (US .
Re claims 1, 6-8, 20, 21: Robinson discloses an ultrasound probe for digital microbeamforming comprising:
a digital microbeamformer [0017; see the microbeamformers 14]; and
an array transducer adapted to scan a target region with elements of the array under the control of the digital microbeamformer [0017; see the transducer array 12 and see microbeamformers 14 and the associated control],
wherein the microbeamformer comprises: a plurality of amplifiers configured to receive analog echo signals from elements of the array during a receive period (figure 3; see the amplifiers 20); and 
an individual integrated circuit with thirty-two digital channels [0002, 0019; where the channels are located in an IC circuit package, see circuitry of the IC] that are coupled to the plurality of amplifiers and configured to produce a digitally beamformed echo signal from the analog echo signals coupled to the digital channels [0033; wherein the channel combination is 32/128 or higher/lower to accommodate different channel counts and combinations];
wherein a first channel includes a digital delay circuit to apply delays to produce a plurality of parallel delayed digital signals and a digital summer to sum corresponding delayed signals from different channels [0002, 0019; see the delay and sum circuitry and Figure 1 showing parallel channel signals that comprise delayed signals].
Robinson discloses all features but does not disclose an analog-to-digital converter that is low-power, delta-sigma, or successive approximation-type converter or 
Robinson/Freeman disclose all features except for a plurality of digital summers, each summing a respective parallel delayed digital signal with a corresponding partial sum signal of a plurality of parallel partial sum signals. However, Dolazza teaches of a digital ultrasound beamformer wherein each channel includes a plurality of digital summers, each summing a respective parallel delayed signal with a corresponding partial sum signal of the plurality of parallel partial sum signals (Figure 3, col 6, lines 51-59; see the summing elements 350a-350n within each channel). It would have been obvious to modify Robinson/Freeman, to use the plurality of summers in each channel as taught by Dolazza, in order to form a more desirable data rate (col 3, lines 36-45).
Robinson/Freeman/Dolazza disclose all features but do not disclose a deserializer to sample a serial data stream of digital partial sum signals into a plurality of parallel partial sum signals. However, Wegener teaches of a method and apparatus in an application specific integrated circuit ASIC device including a deserializer 315 that 
Re claims 3, 13-15: Robinson discloses three additional integrated circuit packages that each include thirty-two digital channels coupled to the plurality of amplifiers, wherein the digital microbeamformer comprises the four integrated circuit packages to provide a 128-channel digital microbeamformer [0003, 0031, 0033; where there are ‘many ICs’, additional ICs are said to be used, and the IC implementation can be scaled up to accommodate the channel count which includes providing for four IC packages with 128 channels].
Re claims 9, 10: Robinson discloses the thirty-two digital channels are coupled to the digital summer that is configured to output a digital beamformed sum signal from each of the thirty-two digital channels, and which inherently constitutes a serial data stream, thereby forming a serializer that arranges the sum signal [0002, 0019; see the sum circuitry that produces a signal from the 32 channels].
Re claims 11, 12: Robinson discloses a serial input configured to receive digital beamformed sum signals summed from the data stream of a second plurality of digital 
Re claim 17: Robinson (and Dolazza with Wegener) discloses all features including a serial data stream, but does not disclose that the serializer is configured to operate according to a first clock rate and the analog-to-digital converter is configured to operate according to a different second clock rate, wherein the second clock rate is lower than the first clock rate. However, Freeman teaches the serializer is configured to operate according to a first clock rate and the analog-to-digital converter is configured to operate according to a different second clock rate, wherein the second clock rate is lower than the first clock rate [0014, 0016; see the clock rate of the ADC which is different from that of the serializer]. It would have been obvious to the skilled artisan to modify Robinson (and Dolazza with Wegener), to operate as the specified clock rates as taught by Freeman and to configure the second rate to be lower than the first rate, in order to improve to operability of the beamformer and reduce noise.
Re claim 18: Robinson (and Dolazza with Wegener) discloses all features except that the digital delay circuit is configured to: receive the digital signals and an end of conversion signal from the analog-to-digital converter; and responsive to receiving the end of conversion signal, apply the delays to the digital signals. However, Freeman teaches that the digital delay circuit is configured to: receive the digital signals and an end of conversion signal from the analog-to-digital converter; and responsive to receiving the end of conversion signal, apply the delays to the digital signals [0010; see the successive-approximation converter which is known to utilize an EOC to signal end-
Re claim 19: Robinson discloses that the digital delay circuit is configured to apply the delays to the digital signals based on control data [0019; see the pulser control 100 and see that the delays of the beamformer are controlled].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub 2011/0213251 –previously cited) in view of Freeman et al (US Pub 2005/0068221 –previously cited) with Dolazza et al (US 5,905,692 –previously cited) and Wegener et al (US Pub 2010/0305449) and further in view of Poland (US Pub 2008/0194951 –previously cited).
Re claim 16: Robinson/Freeman/Dolazza/Wegener disclose all features except that the delay circuit comprises FIR circuitry. However, Poland teaches of an ultrasound system with a beamformer and including an FIR filter [0023; see the FIR filters]. It would have been obvious to the skilled artisan to modify Robinson/Freeman/Dolazza/Wegener, to utilize an FIR circuit as taught by Poland, as such would constitute simple substitution to achieve predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of copending Application No. 15/681,546. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘546 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs coupled to the amplifiers. Further, ‘546 features low-power delta-sigma or successive approximation ADCs, wherein there are 128 channels or ADCs (which encompasses 32 channels). Further still, the microbeamformer implies that a delay circuit and summer circuit are used, as “microbeamformer” refers to delay and sum circuitry in ultrasound imaging. Therefore, it would have been obvious to conclude that the instant claims are an obvious variant.


Claims 1, 6, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/329,433. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘433 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs (i.e. channels) coupled to the amplifiers. Further, ‘546 features low-power successive approximation ADCs, as well as digital delay circuits and digital summers. While a specific amount of 32 channels is not claimed, it would have been obvious to the skilled artisan to use 32 or more channels as the plurality of ADCs in order to produce the beamformed echo signal as such is well known amount for a 1D or 2D transducer array. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 12, and 13 of copending Application No. 16/329,402. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘402 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs (i.e. channels) coupled to the amplifiers, wherein there are 32 channels. . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/329,268. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘268 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs (i.e. channels) coupled to the amplifiers. Further still, the microbeamformer implies that a delay circuit and summer circuit are used, as “microbeamformer” refers to delay and sum circuitry in ultrasound imaging. While a specific amount of 32 channels is not claimed, it would have been obvious to the skilled artisan to use 32 or more channels as the plurality of ADCs in order to produce the beamformed echo signal as such is well known amount for a 1D or 2D transducer array.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because ‘282 features an ultrasound probe including an array transducer and digital microbeamformer including a plurality of amplifiers and a plurality of ADCs (i.e. channels) coupled to the amplifiers, as well as summing circuitry. Further still, the microbeamformer implies that a delay circuit and summer circuit are used, as “microbeamformer” refers to delay and sum circuitry in ultrasound imaging. While a specific amount of 32 channels is not claimed, it would have been obvious to the skilled artisan to use 32 or more channels as the plurality of ADCs in order to produce the beamformed echo signal as such is well known amount for a 1D or 2D transducer array.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-11, 13, and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous claim objection is also withdrawn due to amendment. However, the double patenting rejections are maintained, as Applicant intends to address at a later point in time.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.